Citation Nr: 1731080	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  15-27 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a right ankle disability.  


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty with the United States Navy from April 1944 to January 1946.  The Veteran received the World War II Victory Medal, among other medals.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued a disability rating of 10 percent for the Veteran's service-connected right ankle disability.  

The Board notes that in his appeal, the Veteran requested a hearing.  Accordingly, the Veteran was scheduled for a Board hearing in June 2017.  The Veteran's representative subsequently withdrew the request for a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected right ankle disability has been manifested by complaints of pain and marked limitation of motion.  


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for the Veteran's right ankle disability have been met.  See 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2016).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist  

VA's duty to notify was satisfied by a March 2013 letter and subsequent letters throughout the claims period.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, VA treatment records, and identified private treatment records with the file.  The Veteran was most recently afforded a VA examination in July 2015 to determine the severity of his right ankle condition.  The evidence of record is fully adequate for the purposes of determining the extent of the Veteran's disability during the period on appeal in light of the applicable diagnostic criteria.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

II.  Increased Schedular Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. 
§ 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  
38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.  
The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

The Veteran contends that he is entitled to an increased rating for his right ankle disability.  The Veteran's service-connected right ankle disability is currently rated as 10 percent disabling under Diagnostic Code 5271.  

Under this Diagnostic Code, a 10 percent rating is warranted for moderate limitation of ankle motion, and a 20 percent rating is warranted for marked limitation of motion.  Further, under appropriate VA regulations, full range of ankle dorsiflexion is from zero to 20 degrees, and full range of ankle plantar flexion is from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

The descriptive terms "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for an "equitable and just" decision.  38 C.F.R. § 4.6.  

Factual Background

A March 2013 private treatment record noted that the Veteran had chronic right ankle imbalance with instability.  A subsequent April 2014 private treatment record noted that the Veteran had been experiencing musculoskeletal pain involving his ankle region, among other areas.  

On VA examination in July 2015, the Veteran reported that his right ankle had been bothering him more and more.  He further reported that during flare-ups, the pain would awaken him from sleep.  Range of motion of the right ankle was to 15 degrees on dorsiflexion, and to 10 degrees on plantar flexion.  The examiner found no objective evidence of painful motion.  Furthermore, there was no additional limitation by pain, fatigue, weakness, incoordination, or lack of endurance with repetitive motion.  Muscle strength testing revealed 5/5, which is normal strength, on both dorsiflexion and plantar flexion.  There was no ankylosis.  The examiner noted that additional factors contributing to the Veteran's right ankle disability were more movement than normal due to flail joints, fracture nonunions, swelling, disturbance of locomotion, and interference with standing.  

Analysis

Upon careful review of the evidence of record, the Board finds that the Veteran is entitled to a 20 percent rating, but no higher, for his right ankle disability during this appeal period.  As discussed above, the most recent July 2015 VA examination reported range of motion of the Veteran's right ankle to 10 degrees on plantar flexion; however limitation of motion was not noted to cause functional loss.  Nevertheless, the Board concludes that plantar flexion limited to 10 degrees out of the full 45 degrees constitutes "marked" limitation of motion under Diagnostic Code 5271.  A 20 percent rating is the highest warranted under Diagnostic Code 5271.  See also 38 C.F.R. §§ 4.40 and 4.45. 

The Board has also considered whether a higher evaluation is available under other diagnostic codes.  The Veteran, however, is not shown to have ankylosis of the ankle to warrant an evaluation under Diagnostic Code 5270.  There is also no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant ratings under Diagnostic Codes 5272-5274.  See 38 C.F.R. § 4.71a.

As a result, a separate or higher evaluation is not warranted for the Veteran's right ankle disability under other provisions of the Diagnostic Code during this period.

Accordingly, a 20 percent rating, but no higher, for the Veteran's service-connected right ankle disability is warranted.



ORDER

Entitlement to a 20 percent disability rating, but no higher, for a service-connected right ankle disability is granted.  






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


